DETAILED ACTION
This final rejection is responsive to amendments and remarks filed 02 April 2021.
Claims 1, 9, 11, 17, and 22-28 are amended. No claims have been added, cancelled, or withdrawn. Therefore, claims 1-28 are presently pending.

Response to Arguments
In view of the amendments, the previous objections to the drawings and to claim 11 are withdrawn.
In view of the amendments, the previous rejection to claims 22-28 under 35 U.S.C. § 101 for being directed to non-statutory subject matter is withdrawn.

Applicant's arguments with respect to the rejection to claims 1-28 under 35 U.S.C. § 101 for being directed to an abstract idea without significantly more have been fully considered but they are not persuasive. 
With regard to Step 2A: Prong One, the Applicant argues that “the Office Action has not shown how the recited features of independent claims 1, 9, 17, and 22, taken as a whole, are similar to the ‘certain methods of organizing human activity’ or ‘mental process,’” and particular limitations “recited in amended independent claims 1, 9, 17, and 22 are not similar to concepts that have been identified to be patent-ineligible by the courts” (Remarks, pp. 11-12).
The Examiner respectfully disagrees. The Office Action at pages 5-6 explicitly detail how each limitation in independent claim 1 is directed to a specific concept of mental processes. For example, the step of receiving an input encompasses the mental process of gathering data. 
The Applicant further argues that “the claims recite improvement to the asserted abstract idea” and cites the specification to support this argument (Remarks, p. 12).
The Examiner respectfully disagrees. Referring to the specification, paragraph [0049] discloses the improvement that “by configuring programmable processing components to compute or apply different nonlinear functions simultaneously or with the same time period, processing efficiency may be increased and memory bandwidth consumption of the computational network may be decreased.” This technical solution describes improving the computational efficiency of computational networks through parallel computing, which is not unconventional for the art; so, the invention does not appear to improve upon conventional technology or technological processes. See MPEP 2106.05(a). Further, the Examiner would like to note that only dependent claims 2, 10, 18, and 23 appear to disclose the limitation of performing computations “within a same time period”; independent claims 1, 9, 17, and 22 do not recite or suggest these asserted improvements. 
With regard to Step 2A: Prong Two, the Applicant argues that the independent claims recite “a particular integration of features into a practical application” and that the dependent claims recite “further features that are particularly integrated into the practical application of the claims from which they depend,” and so each of these claims “satisfy the inquiry of step 2A of the subject matter eligibility test” (Remarks, p. 14).
The Examiner respectfully disagrees. The Applicant’s arguments amount to a general allegation that the claims recite a particular integration of features into a practical application 
With regard to Step 2B, the Applicant argues that the independent claims “recite unconventional techniques that confine the claims to a useful application and provide improvements to operate the computational network” and cite the specification for support (Remarks, p. 15).
The Examiner respectfully disagrees. The improvements disclosed in the specification appear to be directed toward computing or applying “different nonlinear functions simultaneously or with the same time period” to maybe increase processing efficiency and decrease memory bandwidth consumption of the computational network; the only claims that are directed toward this improvement are dependent claims 2, 10, 18, and 23. However, this improvement appears to be describing parallel computing of a computational network, which is not unconventional in the art. Further, the arguments do not point out which unconventional techniques are recited in the independent claims, and so the Examiner is unable to assess how the independent claims are confined to a useful application or provide improvements to operate the computational network.

Applicant's arguments with respect to the rejection to claims 17-21 under 35 U.S.C. § 101 for being directed to non-statutory subject matter have been fully considered but they are not persuasive. 
The Applicant cites paragraphs [0032], [0044]-0050], and [0054]-[0058] and argues that because none of these cited paragraphs discuss that “computer-readable media may include transitory computer-readable media (e.g., a signal) … the claim interpretation does not affect the evaluation of subject matter eligibility criteria” (Remarks, pp. 16-17). 
The Examiner respectfully disagrees. Because claim interpretation is invoked under 35 U.S.C. § 112(f) for claims 17-21, the specification is referred to for disclosure of corresponding structure, material, or acts. While the Applicant’s cited paragraphs include some examples of disclosure of the corresponding structure, material, or acts; paragraph [0075] of the specification also discloses corresponding structure or material: “If implemented in software, the functions may be stored or transmitted as one or more instructions or code on a computer-readable medium.… computer-readable media may include transitory computer-readable media (e.g., a signal).” A broadest reasonable interpretation may include this embodiment.

Applicant's arguments with respect to the rejection to claims 1-28 under 35 U.S.C. § 102 have been fully considered but they are not persuasive. 
With respect to claim 1, the Applicant argues that Kundu does not disclose the step of “operating the computational network to generate an inference based at least in part on outputs of the first programmable processing component that computes the first nonlinear function, and the second programmable processing component that computes the second nonlinear function,” as recited in amended claim 1 (Remarks, pp. 17-18). In support, the Applicant asserts that “Kundu does not anticipate generation of an inference based on outputs of both the detector stage 918 and the pooling stage 920 of the convolutional layer 914”; and so “Kundu describes generation of only one output by the convolutional layer 914, and does not describe generation of two simultaneous outputs … to generate the inference” (Remarks, p. 19).
The Examiner respectfully disagrees. Claim 1 does not recite or suggest that generating an inference is based on simultaneous outputs of the claimed first and second programmable processing components, simply that generating an inference is based “at least in part on outputs of the first [and second] programmable processing component[s].” Because the computation of the pooling stage depends on that of the detector stage in a convolutional layer and the output from the multiple convolutional layers is processed by a set of fully connected layers whose output is used in generating an output result from the network (see Kundu, P[0155]), the generated inference is based at least in part on outputs of the first and second programmable processing components
The Applicant further argues that “Kundu does not teach or suggest that the generation of the output is based on different components that compute different nonlinear functions, in the manner as recited in amended independent claim 1” (Remarks, pp. 19-20).
The Examiner respectfully disagrees. The Office Action at page 15 cites par. [0155] of Kundu to disclose the claimed generation of “an inference based at least in part on outputs of the first programmable processing component and the second programmable processing component.” The same citation also discloses the amended limitations. Because each convolutional layer in Kundu comprises both a detector and a pooling stage, which teach the claimed first and second programmable processing components respectively; Kundu discloses the output of the network (“inference”) generated based on a first and second component computing different nonlinear functions.
With respect to claim 2, the Applicant argues that “Kundu does not disclose that the detector stage 918 computes the non-linear function and the pooling stage 920 computes the pooling function at the same time” (Remarks, p. 20).
The Examiner respectfully disagrees. While the Applicant makes the argument that the sequential steps of computing in a detector stage and computing in a pooling stage disclosed in Kundu cannot disclose the two stages computing functions within a claimed “same time period,” the claimed “same time period” may be taught by the time it takes for computing the detector stage and pooling stage under broadest reasonable interpretation. Further, the citation of Kundu used in the rejection to claim 2 at pages 15-16 of the Office Action discloses model parallelism. According to Kundu, in model parallelism, “different computational nodes in a distributed system can perform training computations for different parts of a single network” (Kundu, P[01070]). This suggests that computations in the neural network (i.e., computations in the detector stage and pooling stage) may be distributed for parallel processing.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 17-21 are directed to an apparatus comprising “means for receiving an input,” “means for configuring the first programmable processing component,” and “means for operating the computational network.” For each limitation, the term “means” is not modified by a structure. The Examiner has identified structure disclosed in the specification to support the recited functions in at least paragraphs [0032] and [0044]. The Applicant further submits paragraphs [0045]-[0050] and [0054]-[0058] and Figures 5B, 5C, and 6 as additional examples.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim recites the limitations “receiving an input,” which encompasses the mental process of gathering data; configuring programmable processing components to compute nonlinear functions, which encompasses the mental process of performing mathematical calculations; and operating the computational network to generate an inference based on outputs, which encompasses the mental process of judgement. The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another.
Step 2A, prong 2: This judicial exception is not integrated into a practical application.
First, the genetically recited computer elements do not add a meaningful limitation to the abstract idea; they amount to simply implementing the abstract idea on a computer. The computer elements (e.g., a first processing component, first and second programmable processing components) is recited as a high-level of generality such that it amounts to no more than performing the method using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using processing components to perform the claimed steps amounts to simply implementing the abstract idea on a computer. Applying an exception using generic computer components cannot provide an inventive concept. Further, generally linking the use of the abstract idea to a particular technological environment or field of use (i.e., operating a computational network) is not enough to qualify as significantly more. The claims are not patent eligible.

Regarding claim 2, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the configuring step to include computing the first and second nonlinear functions “within a same time period,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 3, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further recites the limitation “configuring a second processing component to compute one or more linear functions,” which encompasses the mental process of performing mathematical calculations. The use of a physical aid (e.g., pencil and paper or a slide rule) to help perform a mental step (e.g., a mathematical calculation) does not negate the mental nature of the limitation, but simply accounts for variations in memory capacity from one person to another. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 4, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the nonlinear functions to “comprise activation functions,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 5, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the nonlinear functions, wherein at least one of the nonlinear functions is an “approximated function,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 6, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the configuring step to be “based at least in part on the input,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.

Regarding claim 7, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the first processing component to include “n programmable processing components,” where “each of the n programmable processing components [are configured] to compute a nonlinear function”; which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claim 8, 
Step 1: The claim recites a method, one of four statutory categories.
Step 2A, prong 1: The claim further defines the configuring step to comprise “setting at least one switch of at least one of [the programmable processing components] based at least in part on the input,” which does not fundamentally alter the mental nature of the method.
Step 2A, prong 2: This judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claims 9-16,
Step 1: The claim recites an apparatus, one of four statutory categories.
Step 2A, prong 1: Claims 9-16 are directed to an apparatus comprising a memory and at least one coupled processor to perform the method recited in claim 1-8, respectively. Therefore claims 9-16 are directed to mental processes constituting abstract ideas, as above.
Step 2A, prong 2: Claims 9-16 are directed to an apparatus comprising a memory and at least one coupled processor to perform the method recited in claim 1-8, respectively. Therefore the judicial exception is not integrated into a practical application, as above. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as above.

Regarding claims 17-21, claims 17-21 recites an apparatus with functional modules that implement the method recited in claims 1-8. The functional modules do not include additional elements that amount to significantly more than the judicial exception. Therefore, claims 17-21 are rejected under the same rationale as claims 1-8.
 
Regarding claims 22-28, claims 22-28 recites a non-transitory computer readable medium having executable code to implement the method recited in claims 1-8. The computer readable medium does not include additional elements that amount to significantly more than the judicial exception. Therefore, claims 22-28 are rejected under the same rationale as claims 1-8.


Claims 17-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se. 
Claims 17-21 invoke claim interpretation under 35 U.S.C. § 112(f), and paragraph [0075] in the specification states that “computer-readable media may include transitory computer-readable media (e.g., a signal).” 
Claim interpretation affects the evaluation of both criteria for subject matter eligibility (i.e., the claimed invention must be to one of the four statutory categories and also must qualify as patent-eligible subject matter). For example, in Mentor Graphics v. EVE-USA, Inc., 851 F.3d 1275, 112 USPQ2d 1120 (Fed. Cir. 2017), claim interpretation was crucial to the court’s determination that claims to a "machine-readable medium" were not to a statutory category. In Mentor Graphics, the court interpreted the claims in light of the specification, which expressly defined the medium as encompassing "any data storage device" including random-access memory and carrier waves. Although random-access memory and magnetic tape are statutory media, carrier waves are not because they are signals similar to the transitory, propagating signals held to be non-statutory in Nuijten. 851 F.3d at 1294, 112 USPQ2d at 1133 (citing In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007)). Accordingly, because the broadest reasonable interpretation of the claims covered both subject matter that falls within a statutory category (the random-access memory), as well as subject matter that does not (the carrier waves), the claims as a whole were not to a statutory category and thus failed the first criterion for eligibility.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-28 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kundu et al. (US 2018/0314940) (“Kundu”).
Regarding claim 1, Kundu teaches a method of operating a computational network (Kundu, P[0171], “In model parallelism 1202, different computational nodes in a distributed system can perform training computations for different parts of a single network.”), comprising: 
receiving an input at a first processing component, the first processing component comprising at least a first programmable processing component and a second programmable processing component (Kundu, P[0155], “As shown in FIG. 9A, an exemplary CNN [convolutional neural network] used to model image processing can receive input 902 describing the red, green, and blue (RGB) components of an input image.” Kundu, P[0157] and FIG. 9B, “FIG. 9B illustrates exemplary computation stages [includes at least first and second programmable processing components] within a convolutional layer [a first processing component] of a CNN.” Kundu, P[0171], “In model parallelism 1202, different computational nodes in a distributed system can perform training computations for different parts of a single network. For example, each layer of a neural network can be trained by a different processing node of the distributed system. … In another example of model parallelism, computation in one or more layers of a neural network model can be split across multiple compute nodes across feature map dimension to reduce size of per node model parameters.”); 
configuring the first programmable processing component to compute a first nonlinear function and the second programmable processing component to compute a second nonlinear function, the first nonlinear function being different than the second nonlinear function (Kundu, P[0159], “In the detector stage 918, each linear activation is processed by a non-linear activation function. The non-linear activation function increases the nonlinear properties of the overall network without affecting the receptive fields of the convolution layer. Several types of non-linear activation functions may be used. One particular type is the rectified linear unit (ReLU), which uses an activation function defined as f(x)=max(0,x), such that the activation is thresholded at zero.” Kundu, P[0160], “The pooling stage 920 uses a pooling function that replaces the output of the convolutional layer 906 with a summary statistic of the nearby outputs. … Various types of pooling functions can be used during the pooling stage 920, including max pooling, average pooling, and l2-norm pooling.”); and 
operating the computational network to generate an inference based at least in part on outputs of the first programmable processing component that computes the first nonlinear function, and the second programmable processing component that computes the second nonlinear function (Kundu, P[0155], “The input 902 can be processed by multiple convolutional layers (e.g., convolutional layer 904, convolutional layer 906) [each convolutional layer comprising a convolution stage, a detector stage, and a pooling stage, as shown in FIG. 9B]. The output from the multiple convolutional layers may optionally be processed by a set of fully connected layers 908. Neurons in a fully connected layer have full connections to all activations in the previous layer, as previously described for a feedforward network. The output from the fully connected layers 908 can be used to generate an output result from the network.”).

Regarding claim 2, Kundu teaches the method of claim 1, wherein the first programmable processing component computes the first nonlinear function and the second programmable processing component computes the second nonlinear function within a same time period (Kundu, P[0066], “In one embodiment, multiple thread groups can be executed concurrently on a graphics multiprocessor 234.” Kundu, P[0170], “The distributed computational nodes can each include one or more host processors and one or more of the general-purpose processing nodes, such as the highly-parallel general-purpose graphics processing unit 700.” Kundu, P[0171], “In model parallelism 1202, different computational nodes in a distributed system can perform training computations for different parts of a single network. For example, each layer of a neural network can be trained by a different processing node of the distributed system. … In another example of model parallelism, computation in one or more layers of a neural network model can be split across multiple compute nodes across feature map dimension to reduce size of per node model parameters.”).

Regarding claim 3, Kundu teaches the method of claim 1, further comprising configuring a second processing component to compute one or more linear functions (Kundu, P[0158], “In the convolution stage 916 [a second processing component] performs several convolutions in parallel to produce a set of linear activations.”).

Regarding claim 4, Kundu teaches the method of claim 1, wherein the first nonlinear function and the second nonlinear function comprise activation functions (Kundu, P[0159], “In the detector stage 918, each linear activation is processed by a non-linear activation function. … Several types of non-linear activation functions may be used. One particular type is the rectified linear unit (ReLU), which uses an activation function defined as f(x)=max(0,x).” Kundu, P[0160], “The pooling stage 920 uses a pooling function that replaces the output of the convolutional layer 906 with a summary statistic of the nearby outputs. … Various types of pooling functions can be used during the pooling stage 920, including max pooling, average pooling, and l2-norm pooling.”).

Regarding claim 5, Kundu teaches the method of claim 4, wherein at least one of the first nonlinear function and the second nonlinear function is an approximated function (Kundu, P[0159], “Several types of non-linear activation functions may be used. One particular type is the rectified linear unit (ReLU), which uses an activation function defined as f(x)=max(0,x), such that the activation is thresholded at zero.”).

Regarding claim 6, Kundu teaches the method of claim 1, wherein the configuring is based at least in part on the input (Kundu, P[0149], “A CNN is a specialized feedforward neural network for processing data having a known, grid-like topology, such as image data.” Kundu, P[0156], “The dimensionality reduction performed within the convolutional layers is one aspect that enables the CNN to scale to process large images.”).

Regarding claim 7, Kundu teaches the method of claim 1, wherein the first processing component includes                                 
                                    n
                                
                             programmable processing components and further comprising configuring each of the                                 
                                    n
                                
                             programmable processing components to compute a nonlinear function (Kundu, P[0155], “The input 902 can be processed by multiple convolutional layers (e.g., convolutional layer 904, convolutional layer 906). ” Kundu, P[0157] and FIG. 9B, “FIG . 9B illustrates exemplary computation stages within a convolutional layer [the first processing component] of a CNN.” Kundu, P[0159] and FIG. 9B, “In the detector stage 918, each linear activation is processed by a non-linear activation function.” Kundu, P[0171], “In model parallelism 1202, different computational nodes in a distributed system can perform training computations for different parts of a single network. For example, each layer of a neural network can be trained by a different processing node of the distributed system. … In another example of model parallelism, computation in one or more layers of a neural network model can be split across multiple compute nodes across feature map dimension to reduce size of per node model parameters.”).

Regarding claim 8, Kundu teaches the method of claim 1, wherein the configuring comprises setting at least one switch of at least one of the first programmable processing component or the second programmable processing component based at least in part on the input (Kundu, P[0172], “In data parallelism 1204, the different nodes of the distributed network have a complete instance of the model and each node receives a different portion of the data [based at least in part on the input]. The results from the different nodes are then combined. While different approaches to data parallelism are possible, data parallel training approaches all require a technique of combining results and synchronizing the model parameters between each node.” Kundu, P[0173], “Combined model and data parallelism 1206 can be implemented, for example, in a distributed system in which each computational node includes multiple GPUs.” Kundu, P[0147], “The multi-GPU computing system 800 can include a processor 802 coupled to multiple GPGPUs 806A-D via a host interface switch 804.”).

Regarding claims 9-16, claims 9-16 are directed to an apparatus for operating a computational network, comprising: a memory; and at least one processor coupled to the memory, the at least one processor being configured to perform the method recited in claims 1-8, respectively. Therefore, the rejection made to claims 1-8 are applied to claims 9-16.
Further, Kundu teaches, “Embodiments implemented via software and firmware may be implemented by computer executed instructions stored in one or more non-transitory computer readable media such as magnetic, optical or semiconductor storage. The logic 1480 may be also be implemented within or in association with a graphics processing unit, such as the GPGPUs described herein” (Kundu, P[0219]).

Regarding claims 17-21, claims 17-21 are directed to apparatus for operating a computational network, comprising means to perform the method recited in claims 1-2, 4-5, and 7, respectively. Therefore, the rejection made to claims 1-2, 4-5, and 7 are applied to claims 17-21.
Further, Kundu teaches, “Embodiments implemented via software and firmware may be implemented by computer executed instructions stored in one or more non-transitory computer readable media such as magnetic, optical or semiconductor storage. The logic 1480 may be also be implemented within or in association with a graphics processing unit, such as the GPGPUs described herein” (Kundu, P[0219]).

Regarding claims 22-28, claims 22-28 are directed to a non-transitory computer readable medium having executable code for operating a computational network, the code comprising the method recited in claims 1-2 and 4-8, respectively. Therefore, the rejection made to claims 1-2 and 4-8 are applied to claims 22-28.
Further, Kundu teaches, “Embodiments implemented via software and firmware may be implemented by computer executed instructions stored in one or more non-transitory computer readable media such as magnetic, optical or semiconductor storage. The logic 1480 may be also be implemented within or in association with a graphics processing unit, such as the GPGPUs described herein” (Kundu, P[0219]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124